883 F.2d 68Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth N. FREDERICK, etc., et al Plaintiff-Appellant,v.STATE OF MARYLAND, Governor of the State of Maryland, etc.,et al, William A. Steinberg, Lt. Governor, J. Joseph Curran,Jr., Attorney General, Louis Goldstein, Comptroller of theState of Maryland, Lucille Maurer, Treasurer of the State ofMaryland, William A. Fogle, Jr., Secretary, Department ofLicensing and Regulation, Frederick L. Dewberry, Thomas V.Miller, Speaker of the House of Delegates, All Members ofthe House of Delegates, R. Clayton Mitchell, Jr., Presidentof the Maryland State Senate, All Members of the MarylandState Senate, James J. McGinty, Secretary, Maryland Board ofPublic Works, Richard H. Trainor, Secretary ofTransportation, William K. Hellman, Former Secretary ofTransportation, Sandra K. Renold, Winfield M. Kelly, Jr.,Secretary of the State of Maryland, Melville S. Brown,Director of Maryland Deposit Insurance Fund, BenjaminCardin, Harry Hughes, Stephen H. Sachs, Former AttorneyGeneral and his Successors, Defendants-Appellees.
No. 89-2007.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1989.Decided Aug. 9, 1989.

Kenneth N. Frederick, appellant pro se.
Omar Vincent Melehy, Office of the Attorney General of Maryland), for appellees.
Before K.K. HALL, PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Kenneth N. Frederick seeks to appeal the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.  Frederick v. State of Maryland, C/A No. 88-3079-S (D.Md. Dec. 2, 1988).  We deny Frederick's motion to strike the appellees' informal brief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.